 

EMPLOYMENT AGREEMENT

For ANTHONY C. WEAGLEY

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 4th day of April,
2012 (the “Effective Date”), is made by and among CENTER BANCORP, INC., a New
Jersey corporation (the “Holding Company”), UNION CENTER NATIONAL BANK, a
national banking association (the “Bank” and, together with the Holding Company,
the “Employers”) and ANTHONY C. WEAGLEY (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Employers desire to continue the services of and employ the
Executive, and the Executive desires to continue to provide services to the
Employers, pursuant to the terms and conditions of this Agreement; and

 

WHEREAS this Agreement is intended to comply with the requirements of Internal
Revenue Code Section 409A and, accordingly, the intent of the parties hereto is
that the Agreement shall be operated and interpreted consistent with the
requirements thereof,

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, the Employers and the Executive agree as follows:

 

1.          Employment. Employers hereby agree that effective on the Effective
Date, Executive will be employed as President and Chief Executive Officer of
each of the Employers. Executive agrees to devote his best efforts and his
full-time professional duties to the Employers’ business and their day-to-day
operations and to perform such other related activities and duties as the Boards
of Directors of the Employers may, from time to time, determine and assign to
Executive. The Executive’s services and decisions shall be subject to the
review, modification and control of the Boards of Directors of each of the
Employers (the “Boards”). The Executive may resign from each of the Boards
without violating this Agreement.

 

2.          Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified below.

 

“Affiliate” shall mean any person directly or indirectly controlling, controlled
by, or under common control with, either of the Employers.

 

“Change in Control” shall mean: a change in the ownership or effective control
of either or both of the Employers or in the ownership of a substantial portion
of the assets of either or both of Employers, as such change is defined under
the default definition in Treasury Regulation §1.409A-3(i)(5) or any
subsequently applicable Treasury Regulation. 

 

1

 

 

“Cause” shall mean termination upon (i) the willful and continued failure by
Executive to perform substantially Executive’s duties with the Employers (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to Executive by the Chairman of either of the Boards, which specifically
identifies the manner in which such Chairperson believes that Executive has not
substantially performed his duties or has failed to follow the policies and
procedures of the Employers, which failure to perform causes material and
demonstrable economic harm to the Employers or its Affiliates, (ii) the willful
engaging by Executive in illegal conduct which is materially and demonstrably
injurious to the Employers, (iii) the conviction of, or a plea of guilty or nolo
contendere to, a felony committed by Executive, (iv) the failure by Executive to
cooperate with government authorities on matters pertaining to any
investigation, litigation or administrative proceeding concerning the Employers
or their respective Affiliates, (v) the willful and material breach by Executive
of Section 6 of this Agreement or any written code of business conduct and/or
ethics now or hereafter adopted by the Employers (however, to the extent the
breach is curable, the Employers shall give Executive notice and a reasonable
opportunity to cure), (vi) Executive’s becoming subject to the prohibitions of
Section 19(a)(1) of the Federal Deposit Insurance Act or Section 21C(f) of the
Exchange Act or (vii) the failure by Executive to comply with the terms of this
Agreement, including but not limited to Section 6. For purposes of this
definition, no act, or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive in bad faith and
without reasonable belief that Executive’s action or omission was in, or not
opposed to, the best interests of the Employers or their respective Affiliates.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by either of the Boards or based upon the advice of counsel for the
Employers or upon the instructions of a senior executive officer of the
Employers shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Employers and its
subsidiaries. It is also expressly understood that Executive’s attention to
matters or Executive’s engagement in activities not directly related to the
business of the Employers shall not provide a basis for termination for Cause so
long as the Board has approved Executive’s engagement in such activities.
Notwithstanding the foregoing, in the case of clause (i), (ii), (iv), (v), or
(vii) of this paragraph, Executive shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of not less than
three-fourths (3/4) of the entire membership of each of the Boards (excluding
Executive if Executive is a member of such Boards at the time of such vote) at a
meeting of such Boards called and held (in whole or in part) for such stated
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with Executive’s counsel, to be heard before such Boards), finding that
in the good faith opinion of each of the Boards Cause exists and specifying the
particulars thereof in reasonable detail. The Employers must notify Executive of
any event constituting Cause within ninety (90) days following the Employers’
knowledge of its existence or such event shall not constitute Cause under this
Agreement. The Employers may place Executive on paid leave for up to thirty (30)
consecutive days while they are determining whether there is a basis to
terminate Executive’s employment for Cause. Such paid leave will not constitute
Good Reason.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.

 

“Confidential Information” shall mean all business and other information
relating to the business of the Employers, including without limitation,
technical or nontechnical data, programs, methods, techniques, processes,
financial data, financial plans, product plans, and lists of actual or potential
customers, which (i) derives value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other Persons, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or confidentiality. Such information and
compilations of information shall be contractually subject to protection under
this Agreement whether or not such information constitutes a trade secret and is
separately protectable at law or in equity as a trade secret. Confidential
Information does not include confidential business information which does not
constitute a trade secret under applicable law two years after any expiration or
termination of this Agreement.

 

2

 

 

“Disability” or “Disabled” means the Executive (i) is unable to substantially
perform his duties hereunder by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) is by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employers.

 

“Good Reason” shall mean termination based upon the occurrence of any of the
following events, without Executive’s written consent expressly and specifically
acknowledging that any such event shall not give rise to Good Reason under this
Agreement:

 

(i)          a material adverse change in Executive’s authority, duties or
responsibilities with the Employers as in effect immediately prior to a Change
in Control, including, without limitation, the assignment to Executive of any
duties or responsibilities which are inconsistent with such status, title(s), or
position(s) as in effect immediately prior to such Change in Control, or any
removal of Executive from, or any failure to reappoint or re-elect Executive to,
such position(s) (except in connection with the termination of Executive’s
employment for Cause, Disability or Retirement or as a result of Executive’s
death or as a result of voluntary termination by Executive other than for Good
Reason);

 

(ii)         a material reduction by the Employers in Executive’s then-current
aggregate Base Salary or annual target bonus opportunity (including any material
adverse change in the formula for such annual bonus target) as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time thereafter;

 

(iii)        the failure by the Employers to provide Executive with Plans that
provide Executive with equivalent benefits in the aggregate to the Plans as in
effect immediately prior to a Change in Control (at substantially equivalent
cost with respect to welfare benefit plans), in each case which would materially
adversely affect Executive;

 

(iv)        the Employers’ requiring Executive to be based at an office or to
travel regularly to an office that is greater than twenty-five (25) miles from
where Executive’s office is located immediately prior to a Change in Control;

 

(v)         the failure of any Successor (as hereinafter defined) to assume this
Agreement; or

 

(vi)        any purported termination by the Employers of Executive’s employment
that is not effected in good faith pursuant to actual Cause.

 

An isolated and inadvertent action taken in good faith and which is remedied by
the Employers within thirty (30) days after receipt by the Chairman of either of
the Boards of written notice thereof given by Executive describing in reasonable
detail the Good Reason event that has occurred (which notice in any event must
be provided within ninety (90) days of Executive’s obtaining knowledge of such
event) shall not constitute Good Reason.

 

“Person” shall mean any individual, corporation, limited liability company,
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.

 

3

 

 

“Plan” means any compensation plan, such as an incentive, stock option,
restricted stock, pension restoration or deferred compensation plan or any
employee benefit plan such as a thrift, pension, profit sharing, medical,
disability, accident, life insurance plan or a relocation plan or policy or any
other plan, program or policy of the Employers intended to benefit employees,
including, without limitation, any Plans established after the date hereof.

 

“Retirement” means the Executive’s voluntary retirement from the Employers after
age 65.

 

“Successor” means any successor in interest of the Employers.

 

“Termination of Employment” with the Employers means that the Executive shall
have ceased to be employed by the Employers for reasons other than death,
excepting a leave of absence approved by the Employers. Whether a termination of
employment has occurred is determined based on whether the facts and
circumstances indicate that the Employers and the Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Employers if the Executive has been providing services to the
Employers less than thirty-six (36) months).

 

“Voluntary Termination” shall mean the termination by Executive of Executive’s
employment which is not the result of Good Reason, death, Disability or
Retirement.

 

3.          Employment Term. Unless earlier terminated as provided herein, the
Employers agree to employ Executive, and the Executive hereby accepts employment
hereunder, for an initial term of one (1) year commencing on the Effective Date,
subject to the terms of this Agreement. Thereafter, the term of this Agreement
will automatically renew each day after the Effective Date for one additional
day so that the term of the Agreement shall always be one (1) year unless
notified of intent not to renew by either party.

 

4.          Compensation and Benefits. In consideration of Executive’s services
and covenants hereunder, Employers shall pay to Executive the compensation and
benefits described below (which compensation shall be paid in accordance with
the normal compensation practices of the Employers and shall be subject to such
deductions and withholdings as are required by law or policies of the Employers
in effect from time to time, provided that Executive’s salary pursuant to
Section 4(a) below shall be payable not less frequently than monthly):

 

(a)          Base Salary. As of the Effective Date of this Agreement, the
Employers agree to pay the Executive during the term of this Agreement an
initial base salary at the rate of three hundred sixty six thousand three
hundred ($366,300.00) per annum, payable in accordance with the Employers’
normal payroll practices, with such payroll deductions and withholdings as are
required by law (the “Base Salary”). The Executive’s Base Salary shall be
reviewed no less frequently than annually and may be increased (but not reduced)
at the discretion of the Boards (or a committee thereof) and, as so increased,
shall constitute the Executive’s “Base Salary” hereunder.

 

4

 

 

(b)          Stock Bonus Award. During the term of this Agreement, in addition
to other compensation to be paid under this Section 4, the Employers agree to
award the Executive with an annual award of $25,000.00 payable in shares of
company stock. Such Stock Bonus Award shall be paid in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder to qualify as a short-term deferral, as that
term is defined under Section 409A.

 

(c)          Annual Incentive Payment. During the term of this Agreement,
provided that Executive is a full-time employee of the Employers on the final
day of the Employers’ fiscal year (except as otherwise provided in Section
5(a)(ii)) and Section 5(a)(iii)), in addition to other compensation to be paid
under this Section 4, the Executive shall be eligible to receive an annual
incentive payment for the then completed fiscal year of the Employers (the
“Annual Incentive Payment”), to be determined in the sole discretion of the
Boards; provided however, that no such incentive payments shall be made in the
event of Executive’s termination for Cause as provided in Paragraph 5(a)(i)
below or Voluntary Termination as provided in Paragraph 5(b)(i) below. Such
Annual Incentive Payments shall be paid in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”) to qualify as a short-term deferral, as
that term is defined under Section 409A.

 

(d)          Vacation and Personal Time Off. Executive shall be entitled to paid
vacation time of at least five (5) weeks per year and paid personal time of at
least three (3) days per year. Vacations shall be scheduled by mutual agreement
between the Employers and Executive with due consideration to the operations of
the Employers. Said vacation must be taken the year it is due, and it shall not
be carried over from year to year without Board approval. Executive may be
required by the Boards to take two weeks of consecutive vacation. The Employers
shall not be obligated to pay or reimburse Executive at the end of any calendar
year any amount for any unused vacation or personal time.

 

(e)          Fringe Benefits. Employers will share in the cost of the
Executive’s individual and family/dependent health and dental insurance coverage
at the rate of $634.34 and $35.40 monthly, respectively, with such amounts
adjusted annually at Employers sole discretion. In addition, Executive shall be
entitled to at least then (10) sick days per year. Employers will provide
Executive with an automobile allowance of $900.00 per month, with such amount
adjusted annually at Employers’ sole discretion. The Employers agree that
Executive shall be entitled to participate in any other insurance programs,
profit sharing plans, pension plans, and other employee benefit plans that
Employers make available to their executive officers, consistent with the terms
and conditions of the respective plans. Provision of such fringe benefit
programs by the Employers is within the sole discretion of Employers, and any
such benefits may be amended, modified or discontinued at any time by the
Employers.

 

5.           Termination. Employment with the Employers hereunder may be
terminated as follows:

 

(a)     By Employers. The Employers shall have the right to terminate
Executive’s employment hereunder at any time during the term hereof for Cause,
if the Executive becomes Disabled, upon the Executive’s death, or without Cause.

 

(i)          Termination for Cause. If the Employers terminate Executive’s
employment under this Agreement for Cause, the Employers’ obligations under this
Agreement shall cease as of the date of termination, except that Employers shall
pay Executive any earned but unpaid salary on the next regular payroll date and
benefits in accordance with the terms of the applicable Plans.

 

5

 

 

(ii)         Disability or Death. If the Employers terminate Executive’s
employment under this Agreement pursuant to the Executive’s Disability or death,
the Employers’ obligations hereunder shall cease on the date of Disability or
death, as appropriate. In the event of termination of employment due to the
Executive's death, Employers shall pay to the Executive's estate any earned but
unpaid salary on the next regular payroll date. During the period of incapacity
leading up to the termination of the Executive’s employment due to Disability
under this provision, the Employers shall continue to pay the full Base Salary
at the rate then in effect and all perquisites and other benefits (other than
bonus) until Executive has satisfied the “elimination period” specified under
any disability plan or insurance program maintained by the Employers, provided
that the amount of the Employers’ payments under this Section 5(a)(ii) to
Executive shall be reduced by the sum of the amounts, if any, payable to
Executive for the same period under any sick pay, paid time off, or other leave
program of the Employers or any disability benefit or pension plan covering
Executive. In no event shall the Employers be required to pay to the Executive
Base Salary or any other compensation or benefits (except to the extent a Plan
continues to apply in accordance with the terms of the Plan) twelve (12) months
after the onset of Executive’s Disability. Furthermore, Executive or Executive’s
estate shall receive any bonus earned or accrued through the date of incapacity
or death, including any unpaid amounts awarded for the previous year, payable on
the next regular payroll date immediately following the date of termination of
Executive's employment. For purposes of determining compensation earned which is
not fixed (such as a bonus or annual incentive payment), the annual amount of
such unfixed compensation shall be deemed to be equal to the average of such
compensation over the three year period immediately prior to the termination,
then prorated for the portion of the year completed prior to termination.

 

(iii)        Termination without Cause. In the event Employers terminate
Executive’s employment without Cause, Executive shall be entitled to receive
compensation earned and yet unpaid through the date of termination, payable on
the next regular payroll date immediately following the date of termination of
Executive's employment. For purposes of determining compensation earned which is
not fixed (such as a bonus or annual incentive payment), the annual amount of
such unfixed compensation shall be deemed to be equal to the average of such
compensation over the three year period immediately prior to the termination,
then prorated for the portion of the year completed prior to termination,
payable on the next regular payroll date immediately following the date of
termination of Executive's employment. Employers shall also pay to the Executive
an amount equal to three (3) times the annual rate of base salary then being
paid to the Executive, plus three (3) times the average of the annual bonuses
paid to the Executive for the three (3) fiscal years next preceding the date of
Executive's Termination of Employment (excluding any fiscal year in which no
bonus was paid), which amount shall be paid in twelve (12) equal monthly
payments commencing on the next regular payroll date immediately following the
date of termination of Executive's employment, subject to the 6-month delay
provided in Section 13, to the extent applicable. In addition, Employers will
provide an additional cash payment to Executive, payable monthly in accordance
with regular payroll practices, for a period of thirty-six (36) months equal to
the applicable per-employee monthly cost to Employers of healthcare benefits
provided by Employers, subject to the 6-month delay provided in Section 13, to
the extent applicable.  "Healthcare benefits" shall be deemed to include medical
benefits, dental benefits and vision benefits, to the extent provided by
Employers.  After the effective date of the termination of this Agreement,
Executive shall continue to be entitled to all other non-healthcare benefits, to
the extent permitted by the applicable plans, and service credit for benefits
under employee benefit plans of the Employers for thirty-six (36) months as if
he were still employed and all unvested restricted stock awards and/or unvested
stock options shall become fully vested.

 

6

 

 

(b)           By Executive. Executive shall have the right to terminate his
employment hereunder if there is a Voluntary Termination or there is Good
Reason.

 

(i)          Voluntary Termination. If Executive terminates his employment
hereunder pursuant to a Voluntary Termination, the Employers’ obligations under
this Agreement shall cease as of the date of termination, except that Employers
shall pay Executive any earned but unpaid salary on the next regular payroll
date and benefits in accordance with the terms of the applicable Plans.

 

(ii)         Good Reason. If Executive terminates his employment hereunder for
Good Reason, Executive shall be entitled to receive compensation earned and yet
unpaid through the date of termination, payable on the next regular payroll
date. For purposes of determining compensation earned which is not fixed (such
as a bonus or annual incentive payment), the annual amount of such unfixed
compensation shall be deemed to be equal to the average of such compensation
over the three year period immediately prior to the termination, then prorated
for the portion of the year completed prior to termination, payable on the next
regular payroll date immediately following the date of termination of
Executive's employment. Employers shall also pay to the Executive an amount
equal to one (1) times the annual rate of base salary then being paid to the
Executive, plus one (1) times the average of the annual bonuses paid to the
Executive for the three (3) fiscal years next preceding the date of Executive's
Termination of Employment (excluding any fiscal year in which no bonus was
paid), which amount shall be paid in twelve (12) equal monthly payments
commencing on the next regular payroll date immediately following the date of
termination of Executive’s employment, subject to the 6-month delay provided in
Section 13, to the extent applicable. In addition, Employers will provide an
additional cash payment to Executive, payable monthly in accordance with regular
payroll practices, for a period of thirty-six (36) months equal to the
applicable per-employee monthly cost to Employers of healthcare benefits
provided by Employers, subject to the 6-month delay provided in Section 13, to
the extent applicable.  "Healthcare benefits" shall be deemed to include medical
benefits, dental benefits and vision benefits, to the extent provided by
Employers.  After the effective date of the termination of this Agreement,
Executive shall continue to be entitled to all other non-healthcare benefits, to
the extent permitted by the applicable plans, and service credit for benefits
under employee benefit plans of the Employers for thirty-six (36) months as if
he were still employed and all unvested restricted stock awards and/or unvested
stock options shall become fully vested.

 

7

 

 

(c)          Change in Control. In lieu of amounts payable under other events as
described in this Section 5, in the event that following a Change in Control:
(i) the Employers make a significant change in the nature or significant
reduction in the scope of Executive’s authority or duties from those exercised
or performed prior to the Change in Control or otherwise break any provision of
this Agreement in any material respect; (ii) Executive is required to perform a
significant part of his duties outside of Union County, or contiguous counties;
or (iii) Executive’s Base Salary or eligibility for bonuses or compensation
under any Plan or Plans is reduced or terminated (other than as is generally
applicable to all participants in such Plan or Plans), any of such events being
referred to herein as a “Terminating Event,” and Executive terminates his
employment within one (1) year following such Terminating Event, Executive shall
be entitled to receive compensation earned and yet unpaid through the date of
termination, payable on the next regular payroll date. For purposes of
determining compensation earned which is not fixed (such as a bonus or annual
incentive payment), the annual amount of such unfixed compensation shall be
deemed to be equal to the average of such compensation over the three year
period immediately prior to the termination, then prorated for the portion of
the year completed prior to termination, payable on the next regular payroll
date immediately following the date of termination of Executive's employment.
Employers shall also pay to the Executive an amount equal to three (3) times the
annual rate of base salary then being paid to the Executive, plus three (3)
times the average of the annual bonuses paid to the Executive for the three (3)
fiscal years next preceding the date of Executive's Termination of Employment
(excluding any fiscal year in which no bonus was paid), which amount shall be
paid in a single lump-sum payment no later than thirty (30) days subsequent to
the date of Executive's Termination of Employment, subject to the 6-month delay
provided in Section 13, to the extent applicable. In addition, Employers will
provide an additional cash payment to Executive, payable monthly in accordance
with regular payroll practices, for a period of thirty-six (36) months equal to
the applicable per-employee monthly cost to Employers of healthcare benefits
provided by Employers, subject to the 6-month delay provided in Section 13, to
the extent applicable.  "Healthcare benefits" shall be deemed to include medical
benefits, dental benefits and vision benefits, to the extent provided by
Employers.  After the effective date of the termination of this Agreement,
Executive shall continue to be entitled to all other non-healthcare benefits, to
the extent permitted by the applicable plans, and service credit for benefits
under employee benefit plans of the Employers for thirty-six (36) months as if
he were still employed and all unvested restricted stock awards and/or unvested
stock options shall become fully vested.

 

6.          Confidential Information. Executive shall not, at any time or in any
manner, during or after the Term, either directly or indirectly, divulge,
disclose or communicate to any person, firm or corporation in any manner
whatsoever, any information concerning any matters affecting or relating to the
business of the Employers. This includes, without limitation, the names of their
clients, customers or suppliers, the terms and conditions of any contract to
which the Employers are a party or any other information concerning the business
of the Employers, their manner of operations or their plans for the future
without regard to whether all of the foregoing matters will be deemed
confidential, material or important. Executive further agrees that he shall
continue to be bound by the provisions of this Section 6 following any
termination of Executive’s employment pursuant to this Agreement.

 

7.          Delivery of Documents upon Termination. At the Employers’ request,
Executive shall deliver to the Employers or their designee at the termination of
Executive’s employment all correspondence, memoranda, notes, records, drawings,
sketches, plans, customer lists, product compositions, and other documents and
all copies thereof, made, composed or received by Executive, solely or jointly
with others, that are in Executive’s possession, custody, or control at
termination and that are related in any manner to the past, present, or
anticipated business of the Employers.

 

8.          Remedies. The Executive acknowledges that a remedy at law for any
breach or attempted breach of the Executive’s obligations under Sections 6 and 7
may be inadequate, agrees that the Employers may be entitled to specific
performance and injunctive and other equitable remedies in case of any such
breach or attempted breach and further agrees to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. The Employers shall have the right to
offset against amounts to be paid to the Executive pursuant to the terms hereof
any amounts from time to time owing by the Executive to the Employers. The
termination of this Agreement shall not be deemed to be a waiver by the
Employers of any breach by the Executive of this Agreement or any other
obligation owed the Employers, and notwithstanding such a termination the
Executive shall be liable for all damages attributable to such a breach.

 

8

 

 

9.          Arbitration. This Agreement, and all matters arising directly or
indirectly from this Agreement, shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New Jersey, without
giving effect to the choice of law provisions thereof. Any unresolved
controversy or claim arising out of or relating to this Agreement, except with
respect to which a party seeks injunctive or other equitable relief, shall be
submitted to arbitration by one arbitrator. In connection with any arbitration
conducted pursuant to this Agreement, the Employers shall nominate not less than
five potential arbitrators who shall be independent of both the Employers and
Executive and who shall have reasonable experience in the type of transactions
provided for in this Agreement. Executive shall select a single arbitrator from
among the persons nominated by the Employers. The arbitration shall take place
in Union or Essex County, New Jersey, in accordance with the rules of the
American Arbitration Association (the “AAA”) then in effect, and judgment upon
any award rendered in such arbitration will be binding and may be entered in any
court having jurisdiction thereof. There shall be limited discovery prior to the
arbitration hearing as follows: (a) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated, (b) depositions of all party witnesses and (c) such other
depositions as may be allowed by the arbitrators upon a showing of good cause. A
court reporter shall record all hearings, with such record constituting the
official transcript of such proceedings. Each party will bear its own costs in
respect of any disputes arising under this Agreement. The arbitrator shall be
directed to award the arbitrator’s compensation charges and the administrative
fees of the AAA to the prevailing party. The parties knowingly and voluntarily
agree to this arbitration provision and acknowledge that arbitration shall be
instead of any civil litigation, meaning that the parties each are waiving any
rights to a jury trial. Each of the parties to this Agreement consents to
personal jurisdiction and venue for any equitable action sought in the United
States District Court for the District of New Jersey and any state court in the
State of New Jersey that is located in Essex County or Union County (and in the
appropriate appellate courts from any of the foregoing).

 

10.         Indemnification. Executive shall be indemnified by the Employers to
the maximum extent permitted by law (and shall be entitled to receive advances
to the maximum extent permitted by law) with respect to all actions and all
decisions not to act taken by Executive during the term of this Agreement. The
Employers shall be jointly and severally liable under this Agreement with
respect to all obligations of either such party hereunder. Any defense available
to the Bank that this Agreement is not enforceable against it shall not
constitute a defense for the Holding Company. The obligations of this Section 10
shall survive termination of this Agreement with respect to acts or omissions
occurring prior to such termination.

 

11.         Miscellaneous Provisions.

 

(a)          Successors of the Employers. The Employers will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employers, by agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Employers would be required to perform it if no such
succession had taken place. Failure of the Employers to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Employers in
the same amount and on the same terms as the Executive would be entitled
hereunder if the Executive terminated his employment for Good Reason, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the date of termination. As used in
this Agreement, “Employers” as hereinbefore defined shall include any successor
to their business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 11(a) or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

 

9

 

 

(b)          Executive’s Heirs, etc. The Executive may not assign the
Executive’s rights or delegate the Executive’s duties or obligations hereunder
without the written consent of the Employers. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees. If the Executive should die while any amounts would still
be payable to the Executive hereunder as if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s designee or, if there be no such
designee, to the Executive’s estate.

 

(c)          Notices. Any notice, request, approval, consent, demand or other
communication shall be effective upon the first to occur of the following: (i)
upon receipt by the party to whom such notice, request, approval, consent,
demand or other communication is being given; or (ii) three (3) business days
after being duly deposited in the United States mail, registered or certified,
return receipt requested, and addressed as follows:

 

Executive: Anthony C. Weagley   4748 Irvin Road   Slatington, PA 18083-3775    
Employers: Union Center National Bank   2455 Morris Ave.   Union, New Jersey
07083   ATTN: Secretary

 

The parties hereto may change their respective addresses by notice in writing
given to the other party to this Agreement.

 

(d)          Amendment or Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer as may be
specifically designated by the Boards (which shall not include the Executive).
No waiver by any party hereto at any time of any breach by any other party
hereto of or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by any party that are not
set forth expressly in this Agreement.

 

(e)          Invalid Provisions. Should any portion of this Agreement be
adjudged or held to be invalid, unenforceable or void, such holding shall not
have the effect of invalidating or voiding the remainder of this Agreement and
the parties hereby agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof.

 

10

 

 

(f)          Survival of the Executive’s Obligations. The Executive’s
obligations under this Agreement shall survive regardless of whether the
Executive’s employment by the Employers is terminated, voluntarily or
involuntarily, by the Employers or the Executive, with or without Cause.

 

(g)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

(h)          Captions and Gender. The use of Captions and Section headings
herein is for purposes of convenience only and shall not effect the
interpretation or substance of any provisions contained herein. Similarly, the
use of the masculine gender with respect to pronouns in this Agreement is for
purposes of convenience and includes either sex who may be a signatory.

 

(i)          Effect on Prior Agreements. This Agreement, and any attachments,
represent the entire understanding among the parties hereto and supersedes in
all respects any prior agreement or understanding between the Employers and the
Executive regarding the Executive’s employment.

 

12.          Post-Separation Consulting Services.

 

(a)          Services. For the first twenty-four (24) months after separation
from service, at the sole discretion of the Employers the Executive shall
provide consulting services as an independent contractor to the Employers as and
when the Employers request, which services may have to do with any or all phases
of the Employers’ business, but particularly concerning those phases in which
the Executive has particular expertise and knowledge. The Executive shall devote
his best efforts to the performance of the consulting services hereunder, and
shall in a timely manner commit and make available sufficient time to provide
the services reasonably requested by the Employers, with compensation agreed to
between Employers and Executive. Notwithstanding anything to the contrary
contained herein, the consulting services shall not exceed twenty percent (20%)
of the average level of bona fide services performed (whether as an employee or
an independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Employers if the Executive has
been providing services to the Employers less than thirty-six (36) months).

 

(b)          The Executive shall be an independent contractor. In the
Executive’s capacity as a consultant the Executive shall be an independent
contractor and shall not operate under the direction or supervision of any
officer of the Employers, except as is necessary to outline the end product of
consulting services to be provided by the Executive under this Agreement. The
Executive and the Employers agree that the Executive shall be, under the terms
of this Agreement, an independent contractor and shall be compensated as such
and the Executive agrees that the Executive’s rights and privileges and
obligations are solely those provided in this Agreement.

 

(c)          Any compensation provided under this Agreement during the
Consulting Period, as agreed to between Employers and Executive, shall not be
offset by any income Executive earns from any other source

 

11

 

 

13.          IRC Section 409A. This Agreement is intended to comply with the
requirements of Section 409A. To the extent that any provision in this Agreement
is ambiguous as to its compliance with Section 409A, the provision shall be read
in such a manner so that no payments due under this Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. In no
event may Executive, directly or indirectly, designate the calendar year of
payment. Notwithstanding anything contained herein to the contrary, Executive
shall not be considered to have terminated employment with Employers for
purposes of Section 5 hereof unless he would be considered to have incurred a
“termination of employment” from Employers within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii). If any amount payable pursuant to this Agreement
on account of Executive's separation from service constitutes a “deferral of
compensation” subject to Section 409A and if, at the date of the Executive’s
“separation from service,” as such term is defined in Section 409A, from the
Employers (his “Separation from Service”), the Executive is a “specified
employee”, within the meaning of Section 409A, of the Employers as determined by
the Employers from time to time, or if otherwise necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Code concerning payments to
“specified employees,” then each such payment that would otherwise be payable to
the Executive within the six (6) month period following the Executive’s
Separation from Service shall be delayed and paid to the Executive without
interest on the first business day of the seventh month following the
Executive’s Separation from Service. For the avoidance of doubt, for purposes of
this Agreement, any amount which would not be considered a “deferral of
compensation” within the meaning of Section 409A by reason of Treas. Reg.
Sections 1.409A-1(b)(4) or 1.409A-1(b)(9) shall not be considered a deferral of
compensation for which payment shall be delayed in accordance with the preceding
sentence. For purposes of this Agreement, Executive shall be a “specified
employee” for the 12-month period beginning on the first day of the fourth month
following each “Identification Date” if he is a “key employee” (as defined in
Section 416(i) of the Code without regard to Section 416(i)(5) thereof) of
either Employer at any time during the 12-month period ending on the
“Identification Date.” For purposes of the foregoing, the Identification Date
shall be December 31. For purposes of this Agreement, each payment to which the
Executive may be entitled pursuant to this Agreement, including each of the
severance payments, shall be considered a separate payment within the meaning of
Treas. Reg. Section 1.409A-2(b)(2). Notwithstanding the foregoing, to the extent
that this Agreement or any payment or benefit hereunder shall be deemed not to
comply with Section 409A, then neither the Employers, nor any of their
principals, employees, designees or agents, shall be liable to the Executive or
to any other person to the extent such failure to comply results from any
actions, decisions or determinations made in good faith.

 

14.          Reduction of Payments if Reduction Would Result in Greater
After-Tax Amount.

 

(a)          Notwithstanding anything herein to the contrary, in the event that
the Executive receives any payments or distributions, whether payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, that constitute “parachute payments” within the meaning of section
280G of the Code and the net after-tax amount of the parachute payment is less
than the net after-tax amount if the aggregate payment to be made to the
Executive were three times the Executive’s “base amount” (as defined in Section
280G(b)(3) of the Code) less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that will equal
three times the Executive’s base amount, less $1.00 (the “Adjusted Amounts”).
Such reduction shall be effected by reducing the amount of the severance
payments described in Paragraph 5 or, to the extent no such payments are then
due or the amount of such payments is insufficient to effect an adequate
reduction, by rescinding the accelerated vesting of equity awards. The
determinations to be made with respect to this Paragraph 14 shall be made by a
certified public accounting firm designated by the Employers and reasonably
acceptable to the Executive (the “Accounting Firm”). All fees and expenses of
the Accounting Firm shall be borne solely by the Employers.

 

12

 

 

(b)          Following any reduction effected pursuant to Paragraph 14(a) above,
the Executive shall notify the Employers in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Executive
of excise tax under section 4999 of the Code (the “Excise Tax”). Such
notification shall be given as soon as practicable but no later than 10 business
days after the Executive is informed in writing of such claim and shall apprise
the Employers of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Employers (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Employers notify the Executive
in writing prior to the expiration of such period that they desire to contest
such claim, the Executive shall:

 

(i)    give the Employers any information reasonably requested by the Employers
relating to such claim,

 

(ii)    take such action in connection with contesting such claim as the
Employers shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employers,

 

(iii)   cooperate with the Employers in good faith in order effectively to
contest such claim, and

 

(iv)   permit the Employers to participate in any proceedings relating to such
claim;

 

provided, however, that the Employers shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Paragraph 14(b), the Employers shall control all proceedings taken in connection
with such contest and, at their sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at their sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Employers shall
determine; provided, however, that if the Employers direct the Executive to pay
such claim and sue for a refund, to the extent permitted by law, the Employers
shall advance the amount of such payment to the Executive on an interest-free
basis and shall indemnify and hold the Executive harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and provided further that any
extension of the statute of limitations relating to payment of taxes for the
Executive’s taxable year with respect to which such contested amount is claimed
to be due is limited solely to such contested amount.

 

13

 

 

(c)    If, following a reduction effected in accordance with Paragraph 14(a), it
nevertheless is ultimately determined by a court or pursuant to a final
determination by the Internal Revenue Service that any of the Adjusted Amounts
paid or payable to the Executive are subject to the Excise Tax (or if the
Employers declines to challenge the imposition of the Excise Tax), then,
notwithstanding anything contained in this Paragraph 14 to the contrary, the
Employers shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
(i) any Excise Tax; (ii) any federal, state or local income tax, interest
charges or penalties arising in respect of the imposition of such Excise Tax;
and (iii) any federal, state or local income tax or Excise Tax imposed upon the
payment provided for by this Paragraph 14(c), shall be equal to the Adjusted
Amounts. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of the Executive’s domicile for
income tax purposes on the date the Gross-Up Payment is made, net of the maximum
reduction in federal income taxes that could be obtained from deduction of such
state and local taxes.

 

15.         Superseded. This agreement supersedes and replaces any other
previous agreements relating to the matters discussed herein.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Employers officer have
signed this Agreement to be effective as of the Effective Date.

 

  EXECUTIVE   UNION CENTER NATIONAL BANK           s/s Anthony C. Weagley   By:
s/s Alexander A. Bol   ANTHONY C. WEAGLEY   Name:  ALEXANDER A. BOL       Title:
   CHAIRMAN OF THE BOARD               CENTER BANCORP, INC.               By:
s/s Alexander A. Bol       Name:  ALEXANDER A. BOL       Title:    CHAIRMAN OF
THE BOARD

 



14

